Title: From George Washington to David Stuart, 13 April 1794
From: Washington, George
To: Stuart, David


          
            Dear Sir,
            Philadelphia 13th Aprl 1794
          
          I have been favored with your letter of the 4th instt and thank you for the information
            respecting the depredations on my land, lying on four miles run. Mr Bushrod Washington a
            year or two ago, was desired to commence a suit or suits against some of the
            Trespassers; but whether he did, or not, or what the result was, I do not recollect ever
            to have heard. The growth of the land, is more valuable than the
            land itself; to protect it therefore is important.
          Not knowing the christian name of Mr Minor, or whether there may not be more than one
            of that name—I am at a loss how to direct to him; and indeed for a safe mode of
            conveying a letter to him; and therefore take the liberty of putting the enclosed under
            cover to you, with a request (after putting a wafer in it) that you would be so good as
            to have it safely conveyed to the right person.
          The accounts which I receive from Mount Vernon, respecting my Wheat,
            are very unfavorable. They could not, indeed, be otherwise, after the effect, occasioned
            by drought in the fall had become apparent, which was the case before I left home in the
            latter part of October.
          The appointment of a Marshal, for the District of Georgia, had taken place before your
            letter came to my hands: but if the case had been otherwise, Mr McCrea, however well
            known in Virginia, was too new a settler, and too little known in Georgia to have become
            an acceptable man for that office when half the State (in a manner) was in hot pursuit
            of it. & many of the ancient inhabitants & repectable characters were pressing
            forward by themselves, & friends, on this occasion.
          My best wishes attend Mrs Stuart and the rest of the family, & with very great
            esteem & regard—I am—Dear Sir Your Affecte Servant
          
            Go: Washington
          
        